On May 14, 1926, the following opinion was filed:
Having reconsidered this case after reargument, we are of the opinion:
(1) That perhaps the language in the former opinion indicating that Adelard Michaud was the agent of the borrower, should not *Page 5 
have been used nor that he undertook to procure the loan for plaintiff; and
(2) That the authorities cited may not be applicable to the facts as they are eventually determined herein, and what is said in the former opinion shall in no way be controlling on the facts developed on the new trial; and
(3) That the trial court rendered his decision upon the theory that the issue did not involve a determination of two important questions, namely: (a) Whether defendant as a matter of law could charge the borrower $100 for examining the property to be mortgaged and escape the penalties of usury; and (b) whether defendant is entitled to charge a commission of $110 for Adelard Michaud.
We think these questions are of vital importance and must be passed upon by the trial court. Failure to make the required findings requires a new trial and the judgment is reversed and a new trial is granted.